EXAMINER’S AMENDMENT

 This application is in condition for allowance except for the presence of claims 5 and 9-19 directed to  Inventions II and III non-elected without traverse on November 22, 2021. .Accordingly, claims 5 and 9-19 have been cancelled.


The following is an examiner’s statement of reasons for allowance:  Claim 1 with its respective dependents are allowable because the prior art does not teach or suggest the recitation therein including a helmet system having each of left and right side of a helmet body having at least two ultrasonic sensors, at least two LED output modules, at least two vibrations motors and at least two speakers that are electrically coupled together through a processing network in order to simultaneously notify the user of an object detected in a blind spot region when the helmet system is worn. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJASH PATEL whose telephone number is (571)272-4993. The examiner can normally be reached Monday-Thursday 9am -5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





March 10, 2022						     /TAJASH D PATEL/                                                                                                    Primary Examiner, Art Unit 3732